Case 4:16-cr-00049-RAJ-LRL Document 365 Filed 07/22/20 Page 1 of 7 PageID# 3183

                                                                                          FILED

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                        JUL 2 2 |
                                                                                                2Q20
                                     Newport News Division
                                                                                   CLERK U.S. DISTRICT COURT
                                                                                         MnPFOl X VA

 TIMEIKI HEDSPETH,

                       Petitioner,
 V.                                                          CRIMINAL NO.4:16-cr-49-6


 UNITED STATES OF AMERICA,

                       Respondent.

                           MEMORANDUM OPINION AND ORDER


        Before the Court is Timeiki Hedspeth's ("Petitioner") Motion Seeking Compassionate

 Release pursuant to 18 U.S.C. § 3582(c)(l)(A)(i). ECF No. 340.

                        I. FACTUAL AND PROCEDURAL HISTORY

        From October 27, 2010 to June 25, 2014, Petitioner was involved in a conspiracy to

 commit mail, wire, and bank fraud. She was also paid by the organizer of the conspiracy through

 at least August 2016. The extensive conspiracy originated in Nigeria and operated nationwide

 and outside the United States and proceeded in the following manner. First, the conspirators

 obtained legitimate cashiers checks and money orders and reproduced counterfeit versions of

 those financial instruments in Nigeria. Next, the conspirators solicited the personal information

 of "Mystery Shoppers," sent them the fake financial instruments, and instructed the "Mystery

 Shoppers" on obtaining funds in exchange for the counterfeit financial instruments. Once real

 funds were distributed in exchange for the fake financial instruments, the conspirators retained a

 percentage of the proceeds and the defrauded financial institutions suffered losses. Petitioner

 started off as a "Mystery Shopper" but became an advisor to the leaders of the conspiracy after

 she discovered that she was participating in a scheme to defraud financial institutions. Petitioner

 was also undeterred by four contacts with law enforcement between May 2011 and August 2013
Case 4:16-cr-00049-RAJ-LRL Document 365 Filed 07/22/20 Page 2 of 7 PageID# 3184




 and continued her involvement in the conspiracy for years thereafter. In total, the conspiracy

 impacted at least 492 identity theft victims and was assigned an intended loss amount of over

 $38 million. Petitioner was ordered to pay restitution in the amount of $1,294,034.52.

        On August 9, 2016, Petitioner was named in a 43 count Sealed Superseding Indictment.

 ECF No. 9. On June 30, 2017, Petitioner was found guilty of Count 1, Conspiracy to Commit

 Mail Fraud, Bank Fraud, and Wire Fraud, in violation of 18 U.S.C. § 1349; Count 4 and 14, Mail

 Fraud, in violation of 18 U.S.C. § 1341 and 2; Counts 16 and 24, Bank Fraud, in violation of 18

 U.S.C. § 1344 and 2; Count 26 and 33, Wire Fraud, in violation of 18 U.S.C. § 1343 and 2; and

 Counts 35 and 43, Aggravated Identity Theft, in violation of 18 U.S.C. § 1028A and 2. ECF No.

 170. On November 3, 2017, Petitioner was sentenced to a total term of 175 months as follows:

 151 months on Counts 1, 4, 14, 16, 24, 26, and 33 and 24 months on Count 35, all to be served

 concurrently; and a term of 24 months on Count 43, to be served consecutively to all other

 Counts. ECF Nos. 229, 234, 235. Petitioner has been in federal custody since June 30, 2017 and

 her projected release date is November 30,2029. ECF No. 361 at 6.

        Petitioner filed her pro se Motion for Compassionate Release on May 18, 2020. ECF No.

 340. The Court ordered the appropriate responses on May 19, 2020. ECF No. 345. Petitioner,

 through counsel, responded to the Court's order on June 12, 2020. ECF No. 354, 355. The Court

 received sealed filings in support of Petitioner's Motion for Compassionate Release on June 15,

 2020. ECF Nos. 356, 357, 364. On June 26, 2020 the Govemment responded in opposition to

 Petitioner's Motion. ECF No. 361. Petitioner declined to file a reply to the Government's

 opposition. This matter is ripe for disposition.
Case 4:16-cr-00049-RAJ-LRL Document 365 Filed 07/22/20 Page 3 of 7 PageID# 3185




                                    II. LEGAL STANDARD


 A.The Exhaustion Requirement

        A district court may modify a petitioner's sentence "after the defendant has fiilly

 exhausted all administrative rights to appeal a failure of the Bureau of Prisons("BOP")to bring a

 motion on the defendant's behalf or the lapse of 30 days from the receipt of such a request by the

 warden of the defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1)(A).

 Accordingly, a petitioner seeking compassionate release is generally required to exhaust his or

 her administrative remedies prior to bringing a motion before the district court. Id.\ see also

 Coleman v. United States, 2020 WL 3039123, at *3-*4 (E.D. Va. June 4, 2020)(discussing the

 reasons "judicial waiver ofthe exhaustion requirement is permissible in light ofthe extraordinary

 threat certain inmates face from COVID-19").

 B. The Compassionate Release Standard

        As amended by the FIRST STEP Act, a court may modify a term of imprisonment on the

 motion of the petitioner after considering the factors set forth in 18 U.S.C. § 3553(a) if

 "extraordinary and compelling reasons warrant such a reduction." 18 U.S.C. § 3582(c)(l)(A)(i).

 "Extraordinary and compelling reasons" was previously defined by the United States Sentencing

 Commission ("Sentencing Commission") in U.S.S.G. §1B1.13, Application Note 1. Before the

 passage of the FIRST STEP Act, the Sentencing Commission provided that a sentence may be

 modified due to the petitioner's medical condition, age, or family circumstances and further

 defined the limits under which a sentence reduction may be given under those justifications.

 U.S.S.G. §IB 1.13, n. 1 (A)-(C). The Sentencing Commission also provided a "catch-all

 provision" that allowed for a sentence modification upon a showing of "extraordinary and

 compelling reason other than, or in combination with, the reasons described in subdivisions(A)
Case 4:16-cr-00049-RAJ-LRL Document 365 Filed 07/22/20 Page 4 of 7 PageID# 3186




 through (C)." Id. at n. 1 (D). Use of the "catch-all provision" prior to the FIRST STEP Act was

 severely restricted because it required approval from the Bureau of Prisons before an individual

 could petition the district court for relief. Id.

         However, U.S.S.G. §IB 1.13 is now outdated following the passage of the FIRST STEP

 Act, which allows individuals to petition the district court directly without clearance from the

 Bureau of Prisons. Therefore, U.S.S.G. §IB 1.13 is merely advisory and does not bind the

 Court's application of § 3582(c)(1)(A). McCoy v. United States, 2020 WL 2738225, at *4 (E.D.

 Va. May 26, 2020); see also United States v. Lisi, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24,

 2020)("[T]he Court may independently evaluate whether [petitioner] has raised an extraordinary

 and compelling reason for compassionate release ... [but § lB1.13's policy statement] remain[s]

 as helpful guidance to courts...."); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July

 11, 2019) ("[T]he Commission's existing policy statement provides helpful guidance on the

 factors that support compassionate release, although it is not ultimately conclusive"). A

 petitioner's rehabilitation standing alone does not provide sufficient grounds to warrant a

 sentence modification. 28 U.S.C. § 994(t). In sum, the Court may consider a combination of

 factors, including but not limited to those listed in U.S.S.G. §1B1.13, in evaluating a petitioner's

 request for a sentence modification under 18 U.S.C. § 3582(c)(l)(A)(i).

                                            III. DISCUSSION


 A. The Exhaustion Requirement

         This Court has previously held that the exhaustion requirement within § 3582(c)(1)(A)

 may be waived in the midst of the COVID-19 pandemic. See supra Part II.A; Coleman v. United

 States, 2020 WL 3039123, at *3-*4 (E.D. Va. June 4, 2020). Further, Petitioner filed her

 administrative request for compassionate release on May 28, 2020. ECF No. 361-1 at 2. The
Case 4:16-cr-00049-RAJ-LRL Document 365 Filed 07/22/20 Page 5 of 7 PageID# 3187




 Bureau of Prisons denied Petitioner's request on June 15, 2020. Id. at 1. Therefore, Petitioner has

 satisfied the exhaustion requirement within § 3582(c)(1)(A).

 B. Resolution of the Defendant's Request for Compassionate Release

        !. Consideration ofthe Factors Listed in 18 U.S.C.§3553(a)

        In its consideration of the factors listed in 18 U.S.C. § 3553(a), the Court begins with

 Petitioner's offense conduct, which involved a long-running transnational scheme to defraud

 banks and steal the identities of hundreds of unwitting individuals. See supra Part 1 (describing

 Petitioner's offense conduct). Examination of Petitioner's criminal history also reveals a forgery

 conviction for her use offake checks to make purchases at a department store in Texas. ECF No.

 347 at II 69. During the period of these offenses. Petitioner's financial fraud was more consistent

 than any legitimate employment. Id. at       92-96 (listing part-time and undisclosed employment

 from 2009 to Summer 2016); see also id. at      101 (documenting that Petitioner did not report her

 earnings from the conspiracy for tax purposes). In other words. Petitioner was supporting herself

 almost exclusively through financial fraud for the better part of a decade. Such intricate and

 persistent conduct implicates the need for a sentence that reflects the seriousness of the offense

 and respect for the law. See 18 U.S.C. § 3553(a)(2)(A). Further, specific deterrence is necessary

 based on Petitioner's unrepentant reactions after discovering that she was participating in a

 transnational fraud conspiracy and being confronted about counterfeit financial instruments by

 law enforcement. Id. § 3553(a)(2)(B). Petitioner's sentence must also protect the public from

 future financial fraud and identity theft. Id. § 3582(a)(2)(C).

        2. Evaluation of"Extraordinary and Compelling Reason"

        At the outset of the analysis of whether Petitioner has presented an extraordinary and

 compelling reason, the Court is advised against grants of compassionate release when the
Case 4:16-cr-00049-RAJ-LRL Document 365 Filed 07/22/20 Page 6 of 7 PageID# 3188




 petitioner is a danger to the safety of any person or to the community. U.S.S.G. § IB 1.13(2).

 Further, a petitioner's release plan should account for the potential for a subsequent offense once

 he or she is out of the custody of the Bureau of Prisons. See Coleman,2020 WL 3039123, at *4-

 *5.


         Based on the filings discussing her Motion for Compassionate Release, it is clear that

 Petitioner still presents a danger to the community. Although Petitioner has a minimum security

 classification, she was disciplined for Refusing a Work/Program Assignment and Refusing to

 Obey an Order as recently as January 31, 2020. EOF No. 361-1 at 4. During the period of the

 instant offenses. Petitioner had similar issues that prevented her from sustaining legitimate

 employment. See EOF No. 347 at          92-96. Though Petitioner claimed that she lost these jobs

 because the companies were downsizing or her positions were terminated, employment records

 at one of her short-term stints reveal she was fired at least once for insubordination and otherwise

 failing to abide by the rules of the workplace. Id. at ^ 95. Most concemingly. Petitioner wishes to

 work in a job involving "accounting and business management" upon release. ECF No. 354 at

 25; see also ECF No. 364 at 9 (claiming that Petitioner will "pick up my business...as well as

 assist my sister in the running of her business [and] find employment in the law field"). These

 employment arrangements would be unacceptable when considering that Petitioner "is prohibited

 from engaging in any employment where she has access to the identifying information of others"

 as a condition of her supervised release. ECF No. 234 at 4; see also United States v. Dinning,

 2020 WL 1889361, at *3 (E.D. Va. Apr. 16, 2020)(denying compassionate release because the

 petitioner "poses an ongoing danger to the community" based on his stated desire to return to the

 same positions of trust that facilitated his offense).
Case 4:16-cr-00049-RAJ-LRL Document 365 Filed 07/22/20 Page 7 of 7 PageID# 3189



        The Court has reviewed Petitioner's medical records in support of her Motion for

 Compassionate Release, which show that she is being treated for number of non-life-threatening

 conditions by the Bureau of Prisons. However, none of Petitioner's conditions are found among

 the Centers for Disease Control's list of medical conditions that increase the risk of severe

 COVID-19 infection. ECF No. 364 at 10-11 (listing a series of non-lifc-threatening conditions);

 ECF No. 355 (claiming Petitioner has chronic health conditions as a general matter without

 discussing any of the conditions with particularity); sec United Slates v, Lewellen, 2020 WL

 2615762, at *4(N.D. 111. May 22, 2020). Further, Petitioner is just 42 years old and her records

 show that she is receiving adequate medical care at this time. Moreover, the purposes of

 Petitioner's sentence remain unfulfilled and the Court is unpersuaded that the threat she poses to

 the community has subsided after a relatively short period of incarceration. Therefore, the Court

 finds no extraordinary and compelling reason for compassionate release.

                                       IV. CONCLUSION


        For the foregoing reasons, Petitioner's Motion is DENIED. The Clerk is DIRECTED to

 send a copy of this Order to Petitioner, the United States Attorney, the United States Probation

 Office, the Federal Bureau of Prisons, and the United States Marshals Service.

 IT IS SO ORDERED.

 Newport News, Virginia
 July ^^(^2020                                                     I^ymond   A.Jackson
                                                                   United States District Judge
